Exhibit 99.1 234 Kingsley Park Drive Fort Mill, South Carolina 29715 News Release TICKER SYMBOL Investor RELATIONS MEDIA RELATIONS (NYSE: UFS) (TSX: UFS) Nicholas Estrela Director Investor Relations Tel.: 514-848-5555 x 85979 David Struhs Vice-President Corporate Services and Sustainability Tel.: 803-802-8031 DOMTAR CORPORATION REPORTS PRELIMINARY THIRD QUARTER 2 Strong third quarter financial performance (All financial information is in U.S. dollars, and all earnings per share results are diluted, unless otherwise noted). • Third quarter 2016 net earnings of $0.94 per share; earnings before items1 of $1.13 per share • Lack-of-order downtime totaling 39 thousand tons in paper • Personal Care sales growth of 8% year-over-year Fort Mill, October27,2016–Domtar Corporation (NYSE: UFS) (TSX: UFS) today reported net earnings of $59million ($0.94 per share) for the third quarter of 2016 compared to net earnings of $18million ($0.29 per share) for the second quarter of 2016 and net earnings of $11million ($0.17 per share) for the third quarter of 2015. Sales for the third quarter of 2016 were $1.3billion.
